433 F.Supp. 278 (1977)
SPOKANE COUNTY LEGAL SERVICES, INC., et al., Plaintiffs,
v.
LEGAL SERVICES CORPORATION, Defendants.
No. C-76-289.
United States District Court, E. D. Washington.
June 23, 1977.
*279 William Fremming Nielsen, Spokane, Wash., for plaintiffs.
Winston, Cashatt, Repsold, McNichols, Connelly & Driscoll, by Robert H. Whaley, Spokane, Wash., for defendants.

FINDINGS OF FACT AND CONCLUSIONS OF LAW ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT, PLAINTIFFS' MOTION FOR LEAVE TO AMEND COMPLAINT AND JURISDICTION OF COURT
HAUK, District Judge.
THIS MATTER having come on for hearing before the Court on May 24, 1977, and the Court having considered the files and records herein and the arguments of counsel, hereby enters the following:

FINDINGS OF FACT

I.
The original Complaint of the plaintiff was filed on November 2, 1976, seeking to compel the defendant to conduct hearings pursuant to 42 U.S.C. § 2996j and 45 CFR 1606. The Complaint further challenged the notice given of certain funding decisions affecting the plaintiffs as such notice is required by 42 U.S.C. § 2996f(f).

II.
On November 12, 1976, the Complaint was amended to add as a party plaintiff, the Ben Franklin Legal Aid Association, Inc.

III.
On November 12, 1976, a Motion for Preliminary Injunction was denied by the Honorable Marshall A. Neill, United States District Judge.

IV.
On December 12, 13, 14, 15, and 17, hearings were held in Spokane, Colville, Moses Lake, and Clarkston, Washington, with respect to the funding decision affecting Spokane County Legal Services and the Legal Services programs in those respective cities. On December 16, hearings were held in Pasco, Washington, with respect to the Legal *280 Services program of Ben Franklin Legal Aid Association, Inc.

V.
The hearings referred to in the preceding paragraph were conducted before Steven Walters, an employee of the Legal Services Corporation, who was not involved in the funding decisions being reviewed. The proceedings were held before a court reporter and counsel for all parties were present and permitted to examine witnesses.

VI.
Prior to the hearings on December 6, 1976, a prehearing conference was held in Spokane, Washington, wherein all parties met with the hearing examiner and were represented by counsel.

VII.
On January 10, 1977, post-hearing memorandums were submitted by counsel for all parties.

VIII.
On January 24, 1977, a recommended final determination was made by the hearing examiner which recommended that the Ben Franklin Legal Aid Association, the Moses Lake, and the Clarkston Legal Services program be transferred to Evergreen Legal Services. It was further recommended that the Colville Legal Services program remain affiliated with the Spokane Legal Services program.

IX.
As a result of the hearing procedures, on February 9, 1977, the president of Legal Services Corporation, Tom Ehrlich, made his final determination adopting the recommended determination of the hearing officer. That decision was implemented on April 1, 1977, by the transfer of funding and administration authority over the Moses Lake, Clarkston, and Ben Franklin program to the State wide program.

X.
The Legal Services Corporation renotified the public of the funding decisions involved herein by publishing notice in the Federal Register on November 23, 1976. No comments were received by the Legal Services Corporation in response to the public notification.

XI.
The Legal Services Corporation moved for summary judgment on the basis that the hearings had been conducted as requested and that the notification issue had been resolved by the republished notice.

XII.
The plaintiffs, Spokane County Legal Services and Ben Franklin Legal Services, filed a Motion for Leave to Amend their Complaint to contest the constitutionality of the hearing process and to review the decision of the Legal Services Corporation issued by Thomas Ehrlich.
From the foregoing Findings of Fact, the Court enters the following:

CONCLUSIONS OF LAW

I.
Plaintiffs' Motion for Leave to Amend the Complaint on file herein is granted.

II.
The republished notice referred to herein is adequate and complies with the requirements of 42 U.S.C. § 2996f(f).

III.
The defendant's Motion for Summary Judgment is denied on the basis that the Amended Complaint supersedes the issues raised by the original Complaint and the issues raised by the Motion for Summary Judgment are moot in light of the filing of the Amended Complaint by the plaintiffs.

IV.
The Legal Services Corporation is a private corporation and is not an agency of the United States Government. Steven Walters and Thomas Ehrlich are not officers or employees of the United States.

V.
The decision of the Legal Services Corporation on the basis of the allegations in the plaintiffs' second Amended Complaint is not reviewable by this Court, and *281 this Court has no jurisdiction to hear the issues or grant the relief requested in the plaintiffs' Amended Complaint.

VI.
On the basis of lack of jurisdiction, the second Amended Complaint of the plaintiffs must be dismissed with prejudice.